        Case 1:18-cr-00678-JPO Document 117-1 Filed 11/23/20 Page 1 of 7



                                 How to Read the Good Time Chart

Find the number of months the inmate has actually served (or will serve by January 20, 2017 when
President Obama leaves office) in the far right column. Go across to the far left column to find the
number of months the inmate has served (or will serve) including good time credit, assuming the inmate
has earned (and will earn) all of his good time credit.

The Good Time Chart is a BOP document that was included in a previous edition of Defending a Federal
Criminal Case, published by Federal Defenders of San Diego, Inc.
          Case 1:18-cr-00678-JPO Document 117-1 Filed 11/23/20 Page 2 of 7
                                                               Federal Sentencing
r4-'782


14.13 GOOD TIME CHART

MONTHS YR/MO          NO. DAYS     DAYS GOT   DAYS SERVED    MO/DA SERVED

    13     1-1          395         51              344             11-10
    t4     t-2          426         55              37r             t2-6
    l5     1-3          456         59              397             13   -2
    16     t-4          487         63              424             13-28
    T7     l-5          517         67              450             14-25
    l8     r-6          548         7t              477             15   -2r
    19     7   -7       578         75              s03             16-17
    20     l-8          608         78              s30             L7    -t3
    2t     t-9          639         82              556             18-9
    22     1-10         669         86              583             19-5
    23     1   - 1l     700         90              609             20-t
    24     2-0          730         94              636             20 -28
    25     2-l          760         98              662             2l -24
    26     2-2          79r         102             689             22 -20
    27     2-3          82t         106             7t5             23-t6
    28     2-4          8s2         110             '742            24-12
    29     2-5          882         rt4             768             25-8
    30     2-6          913         118             795             26-4
           2-7          943         122             821             27 -0
    31
           2-8          973         t26             848             27    -27
    32
           2-9          1004        130             874              28 -23
    33
    34     2-t0         1034        133             901              29-t9
    35     2-ll         l 065       137             927              30 - 15
    36     3-0          1095        l4l             954              3l - 11
    JI     3-l          tt25        145             980              32-7
           3-2          l 156       149              1007            33 -3
    38
           3-3              186      153             1033            33 -29
    39                  1

    40     3-4          t2t7         r57             1060            34 -26
           3-5                                       1086            35 -22
    4l                  1247         161
     42    3-6          t278         165             1113            36-18
           3-7          1308         r69             I 139           37 -14
     43
     44    3-8          1338         173             I 166           38-10
     45    3-9          1369         177             ll92            39-6
     46    3-r0         1399         r80             t2l9            40-2
     47    3-    11     1430         184             1245            40 -29
     48    4-0          t460         188             1272            4l -25
     49    4-1          1490         192             r298            42 -21
     50    4-2           t52l        196             1325            43-r7
     51    4-3           155   I     200'            1351            44-t3
                Case 1:18-cr-00678-JPO Document 117-1 Filed 11/23/20 Page 3 of 7

                                                                                                    r4-783
     Federal    S



     MoNTHS YR/Mo No. DAYS                       DAYS    GoT   DAYS   SERVED          MO/D,A' SERVED

                                                  204                 t378                  45-9
         52          4-4             1   582
                                                                                            46-5
                                     r6t2         208                 1404
         53          4-5                                                                    47 -1
                     4-6             t643         212                 l43l
         54                                                                                 47 -28
                                                  276                 r457
         55          4-7             r673
                                                                                            48 -24
                                                  220                 1484
         56          4-8             1   703
                                                                                            49 -20
                                                  224                 1510
         57          4-9             r'Ì34
                                                                                            50-16
                     4-10            t764         227                  t537
         58
                                     t795         2t3                  1   563              5t -12
         59          4-11
                                                  235                      590              52-8
         60          5-0             I 825                             1
                                                                                             53-4
                     5-l             1 855        239                  t616
         61
                     <   _)          I 886        243                  r643                  54-0
         62
                                     l9l6         247                  1669                  s4-27
         63          5-3                                                                     55 -23
                     5-4             1947         25r                  t696
         64
                                                  25s                  1722                  56-19
         65          5-5             1977
                                                                                             57 -15
                                                  259                  1749
         66          5-6             2008
                                                                                             58-11
                     5 -7            2038         263                  r775
         6',1
                                                  267                  1802                  59 -',|
         68          5-8             2068
                                                                                             60-3
                                                  271                  1 828
         69          5-9             2099
                                                                                             60-30
                                                  275                  1855
         70          5-10                2729
                                                                                             6r -26
                                                  279                  1       881
         77          5 - 11              2160
                                                  282                      I908              62 -22
          t¿          6-0                2r90
                                                                                             63 - 18
                                                  286                      1934
          73          6-1                2220
                                                                                             64-14
                                                  290                      1961
          74          6-2                2251
                                                                                             65-10
                                                  294                      1987
          75          6-3                228r
                                                                                             66-6
                                                  298                      2014
          76          6-4                2312
                                                                                             67-2
                                                  302                      2040
          77          6-5                2342
                                                                                             67 -29
                                                   306                     2067
          78          6-6                2373
                                                                                             68 -25
                                                   310                     2093
          79          6-7                2403
                                                                                              69-2r
                                                   314                     2r20
          80          6-8                2433
                                                                                              70-r7
                                                   318                     2146
          8l          6-9                2464
                                                                                              7t-13
                      6-l0               2494      322                     2t73
          82                                                                                  72-9
                                                   326                         2199
          83          6-11               2525
                                                                                              73-5
                                                   329                         2226
          84          7 -0               25s5
                      7       -l         2585      333                         2252           74-l
          85
                                                   337                         2279           74 -28
          86          7-2                26t6
                                                   341                         2305           75   -24
          8'7            7 -3            2646
                                                   345                         2332           76 -20
           88            7 -4            2677
                                                   349                         2358              77 -16
           89            7 -5            27.07
                                                   353                         2385              78-12
           90            7 -6            2738
                                                   357                         24lr              79 -8
           9l            '7   -',|       2768
                                                   361                         2438              80-4
           92            7-8             2798
                                                                                                 8l -0
                         '7 -9           2829      365                         2464
           93




-L
                 Case 1:18-cr-00678-JPO Document 117-1 Filed 11/23/20 Page 4 of 7
                                                                            Fede¡al
r4-''Ì84


MONTHS YR/IUO                        NO. DAYS     DAYS    GOT DAYS SERVED   MO/DA SERVED

                                                                  2490           8r -27
    94              7-l0                2859       369
                                                                  2517           82 -23
    95              7 -ll               2890       373
                                                                  2543           83-19
    96              8-0                 2920       377
                                                                                 84-15
                                                                  2570
    9'1             8-l                 2950       381
                                                                  2596           85 - 11
    98              8-2                 298r       384
                                                                  2623           86-7
    99              8-3                 301 I      388
                                                   392            2649           87 -3
    100             8-4                 3042
                                                                                 87-30
                                                   396            2676
     101            8-5                 3072
                                                                                 88-26
                                                   400            2702
     t02            8-6                 3103
                                                                                  89 -22
                                                   404            2729
     103            8-7                 3133
                                                                                  90-18
                                                   408            2755
     104            8-8                  3163
                                                                                  9l-14
                                                   412             2782
     105            8-9                  3794
                                                                                  92-10
                                                   4t6             2E08
     106            8-10                 3224
                                                                                  93-6
                                                   420             2835
     r07            8    -    11         3255
                                                   424             2861           94 -2
     108            9-0                  3285
                                                                                  94 -29
                                                                   2888
     109            9-r                  3315      427
                                                                   2914           95 -25
     110            9-2                  3346      43t
                                                   43s             2941           96-21
     111            9-3                  3376
                                                                                  97    -t7
                                                   439             2967
      t12           9-4                  3407
                                                                                  98-13
                                                   443             2994
      113           9-5                  3437
                                                                                  99-9
                                                    447            3020
      ll4           9-6                  3468                                     '100 -    5
                                                    451            304',1
      115            9   -7              3498
                                                    455            3073               101-1
      116            9-8                 3528
                                                                                      101 - 28
                                                    459            3100
      ll'l           9-9                 3559
                                                    463            3126               102 -24
      118            9-10                3589
                                                                                      103 - 20
                                         3620       467            31s3
      119            9 - l1
                                                                   3r79               104 - 16
      r20            l0-0                3650       471
                                                                                      105 - 12
                                                    474            3206
      tzl            10-l                3680
                                                                                      106-8
                                         37lt       478            3232
      122            10-2                                                                   -4
                                                    482            3259               107
      123            10 -J               3741
                                                    486            328s               108-0
      t24            l0 -4               3772
                                                                                      108 -2'1
                                                    490             3312
      125            10 -5               3802
                                                    494             3338              109 -23
      t26            10 -6               3833
                                                    498             3365              110 - 19
       127           10 -7               3863
                                                    502             3391              111 - 15
                     10 -8               3893
       128
                     10 -9                3924      506             3418              ll2 - lt
       r29                                                                            lr3 -7
                     10 -10               3954      510             3444
       130
                                                    514             3471              114-3
       131              10    - 1l        3985
                                                                    3497              114-30
         132            ll    -0          401 5     518
                                                                    3524              lr5 -26
         133            l1 -l             4045      522
                                                    526             3550              116 -22
         ],.34          1l  -2            4076
                                                                                      117 - 18
                            -3            4106      529             3577
         135             1l
                                                                    3603              118 - 14
          136            11 -4            4t37      533
                                                    537             3630              119 - 10
          137            1l -5            4167
                     Case 1:18-cr-00678-JPO Document 117-1 Filed 11/23/20 Page 5 of 7

                                                                                                         14-785
         Federal

                                                         DAYS    GOT   DAYS   SERVED            MO/DA SERVED
         MONTHS YWMO                     NO' D'AYS
                                                                              3656                  120-6
                                                         54r
             i38          11 - 6          4198
                                                                              3683                  r21 -2
                                                          545
             139          n -'l           4228
                                                          549                 3709                  121 -29
             140          ll - 8          4258
                                                          553                 3',736                r22 -25
             741          11 - 9           4289
                                                                              3',762                r23 -2r
                                           4319           557
             t42          11-10                                                3',789               r24 - 17
                                           4350           561
             143          11- 11                                               3   815              t25 - t3
                                           4380           565
             144          12-0                                                 3842                 t26-9
                                           4410           s69
              r45         12-1                                                 3868                 r2'7 - 5
                                                          573
              r46         12-2             4441
                                                          576                  389s                 t28-r
              r47         t2-3             44'.71
                                                          580                  392t                 128 -28
              148          12-4            4502
                                                                               3948                  129 -24
                                           4532           584
              149          12-5                                                3974                  130 - 20
                                                          588
              150          12-6            4563
                                                                               4001                  13i -   16
                                           4593            592
              151          12-7                                                    402',7            r32 - 12
                                                           596
              t52          t2-8            4623
                                                           600                     4054              133-8
              153          12-9             4654
                                                                                   4080              r34-4
                                                           604
               154         t2-10            4684
                                                           608                     4107              135-0
               155         12-rr            4715
                                                           612                     4133              135 - 27
               156         13-0             4745                                                     136 - 23
                                                           616                     4160
               r57         13-1             477 5
                                                                                   41 86              r37 - 19
                                            4806           620
               158         13-2                                                    42r3               138 - 15
                                            4836           624
               i59          13 - 3                                                  4239              139-11
                                            4867           628
               160          13-4                                                   4266               140-1
                                                           631
               16i          13 - 5          4897
                                                                                   4292               141 -3
                                            4928           635
               t62          13-6                                                   4319               141 - 30
                                                            639
               163          13 -7           4958
                                                                                   4345               142 -26
                                            4988            643
                   r64      13   -   8                                             4372               143 - 22
                                                            647
                   165      13-9            5019
                                                                                   4398               144 - 18
                                                            651
                   166      13-10           5049
                                                                                    4425               145 - 14
                                             5080           655
                   167      13 - 1l                                                  4451              i46 - 10
                                                            6s9
                   168      14-0             51 10
                                                                                     44',78            147 -6
                                                            663
                   169       14-l            5   140
                                                            667                      4504              r48-2
                   170       14-2            5l'71                                                     148 - 29
                                                            6'7t                     453    1

                   l7l       14-3            5201
                                                            6-t5                     4557              149 - 25
                             14-4            5232                                                      i50 - 21
                   1'72
                                                               678                   4584
                   173       t4-5            5262
                                                                682                  4610              i51 - 17
                   r'74      14-6            5293
                                                                                      4637             r52 - 13
                                                               686
                   r75       t4 -',|          5.323                                   4663              153-9
                                                               690
                   176       14-8             5353
                                                                                      4690              154-5
                                                 5384          694
                    177       14-9                                                    47t6              155-1
                                                 5414          698
                    178       14-10                                                    4743             155 - 28
                                                                '702
                    179       14 - 11            5445                                                   156 - 24
                                                                '706                   4769
                    180       15 - 0             547 5
                                                                                       4796             r5'7 - 20
                                                                710
                    181       15 - 1             5505




,._*.-
           Case 1:18-cr-00678-JPO Document 117-1 Filed 11/23/20 Page 6 of 7
                                                                                 Federal
t4-786


MONTHS YR/MO                NO. DAYS    DAYS         GOT   DAYS   SERVED         MOIDA SERVED


                                         '714                     4822                158    - l6
   r82          t5 -2        5536
                                                                                      t59 -      12
                                         718                      4849
   183          15 - 3       5566
                                         722                      4875                160-8
   184          15 - 4       5597
                                         725                      4902                161-5
                15 - 5       5627
    185
                                         't29                     4928                t62-|
    186         15- 6        5658
                                                                                       t62 -27
                             5688        733                      4955
    187         15 - 7                                                                 163 -23
                                         737                      4981
    188         15 - 8       5718
                                                                  5008                 164 - 19
                15- 9         5749       741
    189                                                                                165 - 15
                                          745                      5034
    190         15- I 0       5779
                                                                                       166 - 11
                                          't49                     5061
    l9l         15- l1        5810
                                                                                       t6-Ì - 7
                                          753                      5087
    t92         16-0          5840
                                                                  '5114                168-4
    193         16-l          5870        7   5',7
                                                                       140             168 - 30
    194         t6-2          5901        76r                      5

                                          765                      5r6',7              t69 -26
    195         16-3          5931
                                                                                       r70 -22
                                          769                      5193
    196         t6-4          5962
                                                                   5220                171 - 18
                16 -    5     5992        773
    197                                                                                t72 - 14
                                                                   5246
    198         t6-6          6023        777
                                                                   5273                173 - lO
                t6 -',|       6053        780
    r99                                                            5299                    t74-6
                16-8          6083        784
    200                                                                                    t75 -3
                              6tt4        788                      5326
    20r          t6-9                                              s352                    r'75 - 29
                 16-10        6144        792
    202                                                                                    176 -25
                              6175        796                      5378
     203         16 - 11
                                           800                     5405                    177 -21
     204         t7 -0        6205
                                                                                           t78 - l7
                                           804                         543r
     205         r7 -1        6235
                                                                                           t79 - 13
                                           808                      5458
     206         17 -2        6266
                                              8t2                   5484                   180-9
     207         t7 -3        6296
                                                                                           181-5
                                              816                      551   1
     208         t7 -4        6327
                                                                                           182    -2
                                              820                      5537
     209         t7 -5        6357
                                                                                           182    -28
                                              824                      5564
     210         t7 -6        6388
                                                                                           r83 -24
                                              827                      5590
     2rl          l7 -7       641 8
                                                                                           184 - 20
                                              831                      5617
     2t2          17-8        6448
                                                                                           185 - 16
                                              835                      5643
     2r3          t7 -9       6479
                                                                                           186 - 12
                                              839                      5670
     214          r7 -10      6509
                                                                                            t87   -9
                                              843                      5696
     215          t7 -11      6540
                                                                                            188-5
                                              847                      5723
     216          18-0        6570
                                                                                            189-1
                                              851                      5749
     217           18-1       6600
                                                                                            t89 -27
                              6631            855                      5776
     278           18- 2                                                                    r90 -23
                                              859                      5802
     2r9           18- J       6661
                                                                                            191 - 19
                                              863                      5829
     220           l8 - 4      6692
                                                                                            192 - 15
                                              867                      5 85s
      221          l8 - 5      6722
                                                                                             r93 - 12
                                              87t                      s882
         )))       18- 6       67 s3
                                                                        s908                 194-8
                   18- 7       6783           875
         223                                                                                t95-4
                               6813           878                       5935
         224       18- 8                                                                    195 - 30
                               6844           882                       s96l
         225       18- 9
                  Case 1:18-cr-00678-JPO Document 117-1 Filed 11/23/20 Page 7 of 7


        Federal                                                                        t4-'187


        MONTIIS YR/}IO           NO. DAYS       DAYS   GOT   DAYS   SERVED   MO/DA SERVED

            226        18-10        6874         886                5988        796 - 26
            227        18 - 11      6905         890                6014        197 -22
            228        19-0         6935         894                6041        198 - l8
            229        19-1         6965         898                6067        r99 - 14
            230        t9 -2        6996         902                6094        200- 1l
            231        19-3         .7026        906                6t20        201 -7
            232        t9-4         7057         910                6147        202 -3
            233        19-5         7087         914                6t73        202 -29
            234        t9-6         7118         918                6200        203 -25
            235        t9-7         7148         922                6226        204 -2t
            236        19-8         7r78         925                6253        205 - 17
            237        19-9         7209         929                6279        206 - 13
            238        19 - 10      7239         933                6306         207 - t0
            239        19-11        7270         937                6332         208-6
            240        20-0         7300         941                6359         209 -2




!¡¡i-
